Citation Nr: 0327112	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  99-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for a laceration scar 
of the right middle leg, anterio-medial aspect.

2.  Entitlement to service connection for right supraspinous 
tendonitis, claimed as a right shoulder condition.

3.  Entitlement to service connection for history of left 
supraspinous tendonitis, claimed as a left shoulder 
condition.  

4.  Entitlement to an effective date prior to December 1, 
2000, for the assignment of a 50 percent rating for post 
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from June 1966 to June 1968.  

This appeal comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO), in Chicago, Illinois and St. 
Louis, Missouri.  In a June 1999 rating decision, the 
Chicago, Illinois RO denied the veteran's claim for an 
increased evaluation for post traumatic stress disorder 
(PTSD) and a laceration scar of the right middle leg, 
anterio-medial aspect.  The Chicago, Illinois RO also denied 
the veteran's claims of entitlement to service connection for 
right supraspinous tendonitis and history of left 
supraspinous tendonitis, claimed as right and left shoulder 
conditions.  In a March 2002 rating decision, the St. Louis, 
Missouri RO increased the evaluation for PTSD to 50 percent 
effective July 11, 2001.  In a March 2003 rating decision, 
the effective date for the 50 percent evaluation for PTSD was 
changed to December 1, 2000.  

The veteran testified at a March 2003 Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  As 
discussed at that hearing, the veteran disagrees with the 
effective date of the award of 50 percent.  The veteran also 
withdrew the issue of entitlement to an increased rating 
greater than 50 percent since December 2000.  Therefore, that 
issue is not reflected on the title page.  




REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), modified VA's duty to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  In the 
review of the veteran's claims file, it is noted that he has 
not been provided with notice of the provisions of the VCAA 
with regard to what information and evidence is necessary to 
substantiate his claim of entitlement to a compensable rating 
for a laceration scar of the right middle leg, anterio-medial 
aspect as well as which evidence VA would seek to provide and 
which evidence the claimant was to provide, pursuant to the 
notice requirements of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In light of this procedural defect, 
this case must be remanded for its correction.  See Disabled 
American Veterans v. Secretary of  Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Appropriate 
action at the RO level is required to provide proper VCAA 
notice.  

By regulatory amendment effective August 30, 2002, changes 
were made to the schedular criteria for evaluating the skin 
and scars (Diagnostic Codes 7800-7883).  The veteran, 
however, has not been notified as to these changes.  As such, 
the RO should notify the veteran of the regulatory changes, 
and the claim of entitlement to a compensable evaluation for 
a laceration scar of the right middle leg, anterio-medial 
aspect, should be readjudicated under such revisions.  

With regard to the claims of entitlement to service 
connection for right supraspinous tendonitis and history of 
left supraspinous tendonitis (claimed as right and left 
shoulder conditions), further development is needed.  
Although the VA has examined the veteran several times, it 
does not appear as though the veteran's shoulders were 
examined.  In the case of a claim for disability 
compensation, the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C. § 
5103A; 38 C.F.R. § 3.159(c)(4).  This includes the duty to 
obtain VA examinations, which provide an adequate basis upon 
which to determine entitlement to the benefit sought.  Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases, which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet.  
App. 221 (1991).  

Accordingly, this case is REMANDED for the following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate his 
claims.  Also, notify the veteran that VA 
will obtain records of Federal agencies, 
and he is responsible for submitting 
records of private health-care providers, 
unless he signs a release, which would 
authorize VA to obtain them.  The veteran 
must be fully notified of the recently 
revised provisions of 
38 C.F.R. § 4.118, Diagnostic Codes 7800-
7883.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 
38 C.F.R. § 3.159 (2003).  Any notice 
given, or action taken thereafter, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., September 22, 2003).  

3.  The RO should afford the veteran a VA 
examination for his service-connected 
scar of the right leg.  Send the claims 
folder and a copy of this remand to the 
examiner for review and the examiner is 
asked to indicate in the examination 
report that the claims folder has been 
reviewed.  All indicated studies should 
be performed.  The examiner should 
describe the veteran's scar and indicate 
if it is unstable, painful on 
examination, or if it limits leg 
function.  

4.  The RO should afford the veteran a VA 
orthopedic examination of the right and 
left shoulder.  .  Send the claims folder 
and a copy of this remand to the examiner 
for review and the examiner is asked to 
indicate in the examination report that 
the claims folder has been reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The orthopedic examiner is 
requested to indicate whether the veteran 
currently has right supraspinous 
tendonitis and/or left supraspinous 
tendonitis, or any right and/or left 
shoulder disability.  If the veteran has 
a current right and/or left shoulder 
disability, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
current right or left shoulder disability 
was incurred in or aggravated by service.  
The examiner should provide a complete 
rationale for all conclusions reached and 
opinions expressed.  

5.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate all of the 
veteran's claims.  The RO is specifically 
requested to readjudicate the veteran's 
claim of entitlement to a compensable 
evaluation for a laceration scar of the 
right middle leg, anterio-medial aspect 
under both the old and the revised rating 
criteria for the skin and scars, 
Diagnostic Codes 7803, 7804, and 7805.  

6.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	G. JIVENS-McRAE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



